547 Pa. 161 (1997)
689 A.2d 224
Eric J. LEVIN and Christine F. Levin, his wife,
v.
BOARD OF SUPERVISORS OF BENNER TOWNSHIP, CENTRE COUNTY, Pennsylvania, and Daniel E. Shawley, Karen S. Shawley, Bibles for the World, Inc., State College Borough Water Authority, Intervenor.
Appeal of BOARD OF SUPERVISORS OF BENNER TOWNSHIP, CENTRE COUNTY, Pennsylvania (at No. 115).
Appeal of Eric J. LEVIN and Christine F. Levin, his wife (at No. 116).
STATE COLLEGE BOROUGH WATER AUTHORITY
v.
BOARD OF SUPERVISORS OF BENNER TOWNSHIP, CENTRE COUNTY, Pennsylvania and Eric J. Levin and Christine F. Levin, his wife, Intervenors.
Appeal of BOARD OF SUPERVISORS OF BENNER TOWNSHIP, CENTRE COUNTY, Pennsylvania (at No. 117).
Appeal of Eric J. LEVIN and Christine F. Levin, his wife, Intervenors (at No. 118).
STATE COLLEGE BOROUGH WATER AUTHORITY
v.
BOARD OF SUPERVISORS OF BENNER TOWNSHIP, CENTRE COUNTY, Pennsylvania and Eric J. Levin and Christine F. Levin, his wife, Intervenors.
Appeal of BOARD OF SUPERVISORS OF BENNER TOWNSHIP, CENTRE COUNTY, Pennsylvania (at No. 119).
Appeal of Eric J. LEVIN and Christine F. Levin, his wife, Intervenors (at No. 120).
Eric J. LEVIN and Christine F. Levin, his wife,
v.
BOARD OF SUPERVISORS OF BENNER TOWNSHIP, CENTRE COUNTY, Pennsylvania, and Daniel E. Shawley, Karen S. *162 Shawley, Bibles for the World, State College Borough Water Authority, Intervenor.
Appeal of BOARD OF SUPERVISORS OF BENNER TOWNSHIP, CENTRE COUNTY, Pennsylvania (at No. 121).
Appeal of Eric J. LEVIN and Christine F. Levin, his wife (at No. 122).
Nos. 115 and 116 M.D. Appeal Docket 1996.
Supreme Court of Pennsylvania.
Argued January 28, 1997.
Decided February 19, 1997.


*163 ORDER

PER CURIAM.
Order affirmed.
NEWMAN, J., did not participate in the consideration or decision of this case.